DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-11, 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tackitt et al. (US 2010/0008655A1).



 
    PNG
    media_image1.png
    994
    1024
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1192
    920
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    709
    658
    media_image3.png
    Greyscale

2.  The hot air device of claim 1, wherein the spiral formed heating wire is long enough to pass on an outside surface for a total length of the central ceramic conduit and wherein a return connection is placed inside the central ceramic conduit. See Fig. 6 and Fig. 3
 
3.  The hot air device of claim 2, wherein the spiral formed heating wire is long enough to pass further six times outside the central ceramic conduit and inside the ceramic tube. See Fig. 6 and Fig. 3

4.  The hot air device of claim 1, wherein said central ceramic conduit is cylindrical. See Fig. 6 and Fig. 3
 
5.  The hot air device of claim 1, wherein said ceramic tube comprises longitudinal inner wire compartments enclosing said spiral formed heating wire. See Fig. 6 and Fig. 3
 

7.  The hot air device of claim 1, wherein said ceramic tube is divided into at least a front part 138 (fig. 5) and one or more rear parts  138 (fig. 6) wherein the front part consists of thicker ceramic material than the one or more rear parts. 
 
8.  The hot air device of claim 1, wherein said ceramic tube is substantially cylindrical and wherein the central ceramic conduit is mounted at a center of the ceramic tube. See Fig. 6 and Fig. 3

 

10.  The hot air device of claim 1, wherein a resistant wire 134 is attached to the electric heating element and transfers a part of a voltage from the accumulator into heat used to pre-heat air through the device. 
 
11.  The hot air device of claim 10, wherein electric cables (inferred by fan being powered) are mounted between said accumulator and said fan wherein at least one of the cables is provided with said resistant wire (potentiometer 120 ) for reducing the voltage to the fan. 
 

13.  The hot air device of claim 1, comprising an inlet air channel connected to the fan, wherein said inlet air channel is arranged in a vicinity of the accumulator such that air drawn through the inlet channel provides a heat exchanging relationship with the accumulator. See Fig. 6 and Fig. 3

 
14.  The hot air device of claim 13, wherein the inlet air channel is located upstream of the accumulator to direct the air to be in direct contact with the accumulator. See Fig. 6 and Fig. 3
 
15.  The hot air device of claim 1, wherein electrical components of the said device are configured to produce a temperature of hot air at the front end of the device to be in a range of 500-800.degree.  C., such that the hot air device is configured as a handheld electrical igniter for ignition of solid fuels such as charcoal.  Tackitt discloses a hot air welder capable of reaching temperatures of at least 700.degree.  C.

16.  The hot air device of claim 1, wherein electrical components of the said device are configured to produce a temperature of hot air at the front end of the device to be in the range of 80-300.degree.  C., such that the hot air device is configured as a handheld hot air gun. 
 
17.  The hot of claim 1, wherein electrical components of the said device are configured to produce a temperature of hot air at the front end of the device to be either in steps or continuously selectable at a specific temperature in the range of 20-90.degree.  C. such that the hot air device is configured as a 
handheld hairdryer.  
It is noted that the Tackitt device is capable of heating up to 700°C which clearly includes the ranges cited in claims 16 and 17. Note the intended use of a hot air gun and a handheld hairdryer does not convey any specific structure not disclosed by Tackitt. 

 Claim(s) 21-24, 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warner (US 2008/0230044A1).
	Warner discloses in reference to claim:
21.  A hot air device 10, comprising: an electrical heating element 102 and a fan 72 for inducing an air stream 54 to pass the heating element 102, an accumulator 86 for powering the heating element and the fan 72, and an Electronic Control Unit (ECU) 100, wherein said ECU is configured to provide a Normal Ignition Cycle in which the fan 72 and the heating element 102 are operating simultaneously during an Ignition Step (to ignite fuel) which continues for a set time interval (timer 112 that is adapted to stop, 
interrupt, or reduce the magnitude of, airflow 54 provided by air delivery 

the air propulsion source.)	
Ignition device 102 is adapted to be powered by the energy source 86 and is designed to initiate combustion of the starting fuel in the lower chamber.  Illustrative, non-exclusive examples of ignition devices include resistive heaters and spark plugs.  When present, the ignition device may be actuated by the same or a different actuator 94 as the air delivery mechanism and/or may be controlled by controller 100 when a controller 100 is also present in a particular igniter.

    PNG
    media_image4.png
    734
    907
    media_image4.png
    Greyscale
 

and/or to prevent more than a desired, or acceptable, amount of combustion of the cooking fuel.  When the time interval has expired, timer 112 may interrupt the operation of the air delivery mechanism via any suitable method, such as by opening an electrical circuit, preventing further actuation of the drive 
assembly, and the like. AS the resistive heater 102 is suggested as being operable to start combustion, it is clear that the heater would be disconnected in the later blowing step. 
 
23.  The hot air device of claim 21, wherein said ECU is configured to control the fan to increase air flow during the blowing step. An illustrative, non-exclusive example of such a safety device or mechanism 110 is a timing device, or timer, 112 that is adapted to stop, interrupt, or reduce the magnitude of, airflow 54 provided by air delivery mechanism 70 after a predetermined or preselected time interval.
 

28.  The hot air device of claim 21, comprising an inlet air channel 22 connected to the fan 72, wherein said inlet air channel is arranged in a vicinity of the accumulator 86 such that air drawn through the inlet channel is in a heat exchanging relationship with the accumulator. 

29.  The hot air device of claim 28, wherein the inlet air channel 22 is configured to direct the air 58 to be in direct contact with the accumulator.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tackitt in view of Schmadig et al. (US 5543603).
	Tackitt discloses the claimed invention as delineated above except in reference to claim:

6.  The hot air device of claim 1, wherein said ceramic tube comprises air indentations formed as grooves on an outside surface of the ceramic tube. 
	Schmadig discloses a ceramic tube heat conductor configuration similar to that taught by Tackitt wherein said ceramic tube comprises air indentations 10 formed as grooves on an outside surface  5 of .
	

  Allowable Subject Matter
Claims 9, 12, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761